Title: From George Washington to Brigadier General James Clinton, 20 November 1778
From: Washington, George
To: Clinton, James


  
    Dear sir.
    Head Quarters [Fredericksburg, N.Y.]20th Nor 1778.
  
  Upon receipt of this letter you will be pleased to proceed immediately to Albany, or the place to which General Hand may have gone; previously, however, directing the two Regiments of your brigade to 
    
    
    
    follow you, in case they have not already set out, and to wait your orders at Albany.
General Hand receives my directions to take the command at the minisink, in which I have, (for the present) included Colonel Cortlandts Regiment, now at Rochester. You will deliver him the inclosed letter, left open for your information, in which I have desired a free communication of sentiment, and co-operation of force—You will therefore consult with General Hand, on the plans he may have in contemplation, whether offensive against the Indians, or for giving greater security to the frontiers.
It is my wish that you should make the best possible disposition, and such arrangements as appear most consistent with your combined strength. I am Dr sir your most hble servt

  Go: Washington

